DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive with respect to claims 1-15. 
In response to Applicant’s argument that the curing devices of Nedblake does not physically remove liquid from the ink, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).
Applicant’s arguments with respect to claims 16-20 have been fully considered and are persuasive.  The rejection of claims 16-20 has been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 9-13 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nedblake (US 2002/166470).
With regard to claim 1, discloses an inkjet printing apparatus (88) for printing on a substrate [Fig. 3], such as a flexible packaging material, comprising:
- at least three inkjet heads (22) [Fig. 3] including a first inkjet head, a second inkjet head, and at least one further inkjet head [Fig. 3];
- a transport system [rotating drum 18, rollers 64 and 66] configured for transporting the substrate from a first location opposite the first inkjet head to a second location opposite the second inkjet head, to at least one further location opposite the at least one further inkjet head [Fig. 3]; and
- at least one drying unit comprising a first drying unit (26) arranged opposite a first drying location which is located, seen in a transport direction of the substrate, between the first and second location [curling device arranged between two inkjet printheads; Fig. 3], said first drying unit being configured for physically removing liquid from ink applied by the first inkjet head;
- wherein the transport system comprises at least a first drum (18) and a second drum (90) on which the substrate is transported, and wherein the first and second locations as well as the first drying location are located on an outer surface of the first drum [Fig. 3]; and the at least one further location is located on an outer surface of the second drum. [other printheads (22) are located around the periphery of the second printing drum; Fig. 3]
With regard to claim 6, wherein no drying unit with a drying power larger than 50% of the drying power of the first drying unit is present between the first drum and the second drum seen along a transport path of the substrate [there is no drying/curing apparatus between the two drums; Fig. 3].
With regard to claim 7, wherein the at least one further inkjet head associated with the second drum comprises at least a first inkjet head (22a) and a second inkjet head (22b) arranged downstream of said first inkjet head seen in the transport direction of the substrate [Fig. 3], wherein the second drum is configured for transporting the substrate from a first location opposite the first inkjet head associated with the second drum to a second location opposite the second inkjet head associated with the second drum [Fig. 3]; and wherein a drying unit is arranged between said first and second inkjet head, seen in the transport direction of the substrate. [8 printheads (22a-22h) all followed by their own drying/curing device; Fig. 3]
With regard to claim 9, wherein the first drum and/or the second drum has a diameter between 0.5 and 5 meters (m) [3 feet is equivalent to 0.9 m; 4-6 feet is equivalent to 1.2m -1.8m; Para. 0013}.
With regard to claim 10, further comprising a main drying unit (36) downstream of the transport system. [Fig. 1]
With regard to claim 11, wherein the at least three inkjet heads comprise a third inkjet head arranged opposite the first drum, downstream of the second inkjet head seen in a transport direction of the substrate through the printing apparatus [Fig. 3]; and wherein the apparatus further comprises a second drying unit arranged, seen in the transport direction of the substrate, between the second and third inkjet head. [all printheads are followed by their own drying/curing device; Fig. 3]
With regard to claim 12, wherein the at least three inkjet heads comprise a fourth inkjet head arranged opposite the first drum, downstream of the third inkjet head seen in a transport direction of the substrate through the printing apparatus [Fig. 3]; and wherein the apparatus comprises a third drying unit arranged, seen in the transport direction of the substrate, between the third and fourth inkjet head. [all printheads are followed by their own drying/ curing device; Fig. 3]
With regard to claim 13, wherein the first, second, third and fourth inkjet heads are configured to print four different colours. [Para. 0029 and 0029]
With regard to claim 15, wherein the at least one drying unit comprises one or more of any one of the following: an Ultraviolet (UV) dryer, a hot air dryer, an infrared (IR) or near-infrared (NIR) dryer, a microwave dryer, or any combination thereof [drier comprises UV curing device; Para. 0014].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nedblake (US 2002/166470).
With regard to claim 2, Nedblake’s apparatus discloses all the limitations of claim 1, but does not disclose wherein there are no guide elements in contact with a printed side of the substrate between the first and second drum.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the apparatus with no guide elements in contact with a printed side of a substrate between a first and second drum, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
With regard to claims 5 and 8, Nedblake’s apparatus discloses all the limitations of claim 1 wherein the at least two inkjet heads and the at least one drying unit associated with the first drum are positioned opposite an upper segment of the first drum [Fig. 3], but does not discloses said upper segment describing an angle of less than 240°.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the upper segment of the first drum described as an angle of less than 240°, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nedblake (US 2002/166470) as applied to claims 1 above, and further in view of Herpel (US 2010/0188468).
With regard to claim 3, Nedblake discloses all the limitations of claims 1 and Nedblake also discloses wherein the transport system comprises a moving part (68 & 70) [Fig. 3].
Nedblake does not disclose the moving part moving at a moving speed and to transport the substrate on said moving part from the first location to the second location at a speed which is substantially the same as the moving speed.
However, Herpel teaches moving part [two cylinders] moving at a moving speed and to transport the substrate on said moving part from the first location to the second location at a speed which is substantially the same as the moving speed [circumferential speed; Para. 0006].
It would have been obvious to one having ordinary skill in the art at the time the invention was made transport the substrate at a speed which is substantially the same as the moving speed to support in a contacting manner with the circumferential surface a sheet web over a specified angle region.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nedblake (US 2002/166470) as applied to claim 1 above, and further in view of Nakazawa (CN 1519112A).
With regard to claim 4, Nedblake’s apparatus discloses all the limitations of claim 1 but does not disclose wherein the first drying unit is configured for removing the liquid by evaporation.
However, Nakazawa teaches using a heating device or the like, evaporation/drying and removing ink solvent components. [background]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to remove liquid by evaporation since it is well known that water based ink can be used on non- absorbing substrate.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nedblake (US 2002/166470) as applied to claim 1 above, and further in view of Haeckel (CN 103561959 A).
With regard to claim 14, Nedblake’s apparatus discloses all the limitations of claim 1, but does not disclose wherein the transport system is configured to transport the substrate through the printing apparatus at a speed between 0.5 and 10 meters/second (m/s).
However, Haeckel teaches transporting a substrate through a printing apparatus at a speed between 2 meters/second (m/s).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to transport the substrate of Nedblake at a speed between 0.5 and 10 meters/second (m/s) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 16-17 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Nedblake (US 2002/166470) and further in view of Irita (US 2011/0211012).
With regard to claim 16, Nedblake discloses a method for printing on a substrate (16), preferably a flexible substrate such as a flexible packaging material, using at least three inkjet heads (22) [Fig. 3], said method comprising the steps of:
- applying ink on a substrate at a first location on a first drum using a first inkjet head of said at least three inkjet heads [Fig. 3];
- after the removing step, applying ink at a second location on the first drum using a second inkjet head of said at least three inkjet heads [Fig. 3];
- transporting the substrate from the first drum to a second drum [Fig. 3]; and
- applying ink on the substrate at at least one further location on the second drum using at least one further inkjet head of said at least three inkjet heads [Fig. 3].
Nedblake does not disclose physically removing liquid from ink applied by the first inkjet head, at a drying location on the first drum [using the heater adjacent to the first inkjet head; Fig. 3];
However, Irita teaches physically removing liquid [water] from ink composition applied onto a medium in a drying process. [Para. 0020]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to physically remove liquid from an ink composition applied onto a medium in a drying process in order to inhibit defamation of a cured image caused by cockling and to form a cured image having excellent adhesiveness to the recording medium. [Irita-Para. 0020]
Note Irita teaches the conveyance of the recording medium may be conducted by a method using a drum conveyance method using a drum-shaped member [Para. 0174].
With regard to claim 17, Nedblake’s modified method discloses all the limitations of claim 16 and Nedblack also discloses wherein applying ink on the substrate at at least one further location on the second drum comprises the steps of: applying ink using a further first inkjet head associated with the second drum; and applying ink using a further second inkjet head associated with the second drum, after said removing step [Fig. 3] but does not disclose the step of removing liquid from ink applied by the further first inkjet head;
However, Irita teaches physically removing liquid [water] from ink composition applied onto a medium in a drying process. [Para. 0020]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to physically remove liquid from an ink composition applied onto a medium in a drying process in order to inhibit defamation of a cured image caused by cockling and to form a cured image having excellent adhesiveness to the recording medium. [Irita-Para. 0020]
Note Irita teaches the conveyance of the recording medium may be conducted by a method using a drum conveyance method using a drum-shaped member [Para. 0174].
With regard to claim 19, Nedblake’s modified method discloses all the limitations of claim 16, but does not disclose wherein the substrate is a non-fibrous flexible substrate.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a non-fibrous flexible substrate as the substrate in Nedblake’s apparatus, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nedblake (US 2002/166470) in view of Irita (US 2011/0211012) as applied to claim 16 above, and further in view of Nakazawa (CN 1519112A).
With regard to claim 18, Nedblake’s method discloses all the limitations of claim 16 but Nedblake does not disclose wherein the substrate is transported from the first drum to the second drum such that a printed side of the substrate is not brought in contact with any elements; and wherein the liquid is removed by evaporation.
However, Nakazawa teaches using a heating device or the like, evaporation/drying and removing ink solvent components. [background]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the apparatus with no guide elements in contact with a printed side of a substrate
between a first and second drum, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to transport the substrate from the first drum to the second drum such that a printed side of the substrate is not brought in contact with any elements, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nedblake (US 2002/166470) in view of Irita (US 2011/0211012) as applied to claim 16 above, and further in view of Herpel (US 2010/0188468).
With regard to claim 20, Nedblake’s modified method discloses all the limitations of claim 16 and Nedblake also discloses wherein the transport system comprises a moving part (68 & 70) [Fig. 3].
Nedblake does not disclose the moving part moving at a moving speed and to transport the substrate on said moving part from the first location to the second location at a speed which is substantially the same as the moving speed.
However, Herpel teaches moving part [two cylinders] moving at a moving speed and to transport the substrate on said moving part from the first location to the second location at a speed which is substantially the same as the moving speed [circumferential speed; Para. 0006].
It would have been obvious to one having ordinary skill in the art at the time the invention was made transport the substrate at a speed which is substantially the same as the moving speed to support in a contacting manner with the circumferential surface a sheet web over a specified angle region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853